DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 4-14 and 28-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “applying an implant ionization to form a high-conductivity drain implant contact region in the high Ecrit substrate resulting in a SAG and SAD feature; and annealing to activate the high-conductivity source implant contact region and the high-conductivity drain implant contact region in the high Ecrit substrate; wherein the high Ecrit substrate comprises an n-type Ga203 grown on semi- insulating Ga203”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “applying an implant ionization to form a high-conductivity source implant contact region in the high Ecrit substrate; applying an implant ionization to form a high-conductivity drain implant contact region in the high Ecrit substrate resulting in a SAG and SAD feature; and annealing to activate the high-conductivity source implant contact region and the high-conductivity drain implant contact region in the high Ecrit substrate; wherein the high Ecrit substrate comprises an n-type Ga203 bonded to a high thermal conductivity wafer”, with combination of remaining features, as recited in claim 28.

Basu (US 2014/0346566 A1) discloses a contact-level dielectric material layer 80 can be formed above the gate electrode contact structure 60G, the source region 60S, and the drain region 60D by depositing a dielectric material. The dielectric material of the contact-level dielectric material layer (Fig [11], Para [0065]).

However, Basu fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 28.

Claims 2, 4-14 and 29-39 are allowed as those inherit the allowable subject matter from clams 1 and 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898